  Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 1 of 14 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

James Henry,                                   :
                                               :
                                               :      Case No. 2:20-cv-3292
                   Plaintiff,                  :
                                               :      Judge
      v.                                       :
                                               :      Magistrate Judge
Smyth Automotive, Inc.                         :
c/o Corporation Statutory Services, Inc.       :      JURY DEMAND ENDORSED HEREON
255 E. Fifth Street, Ste. 2400                 :
Cincinnati, Ohio 45202                         :
                                               :
                    Defendant.                 :


                                           COMPLAINT

       NOW COMES Plaintiff James Henry (“Plaintiff” or “Plaintiff Henry”) for his complaint

against Defendant Smyth Automotive, Inc. (“Defendant” or “Smyth Automotive”) hereby states

as follows:

 I.        JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction over the FLSA claim pursuant to 28

U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201 et. seq.

       2.      This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. §1367 as

this Complaint raises additional claims pursuant to the laws of Ohio, over which this Court

maintains supplemental subject matter jurisdiction.

       3.      This Court has personal jurisdiction over Smyth Automotive because the cause of

action arose within this District as a result of Smyth Automotive’s conduct within this District.

       4.      Venue is proper in this forum pursuant to 28 U.S.C. §1391, because Plaintiff

entered into an employment relationship with Defendant in the Southern District of Ohio and
    Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 2 of 14 PAGEID #: 2




Defendant has done substantial business in the Southern District of Ohio and has its headquarters

in the Southern District of Ohio.1

    II.   NATURE OF THIS ACTION

          5.     This lawsuit seeks to recover overtime compensation for Plaintiff who worked as

an “independent contractor” and was paid hourly but no overtime from three years preceding the

filing of the Original Complaint and through the final disposition of this matter, seeking all

available relief, including compensation, liquidated damages, attorneys’ fees, and costs, pursuant

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., pursuant to Ohio’s Minimum

Fair Wage Standards Act (“OMFWSA”), O.R.C. §§ 4111.01, 4111.03 and 4111.10, the Ohio

Prompt Pay Act (“OPPA”), O.R.C. § 4113.15 (the OMFWSA and the OPPA will be referred to

collectively as the “Ohio Acts”).

          6.     Smyth Automotive improperly classified Plaintiff as an independent contractor

when he should have been properly classified as an employee of Smyth Automotive.

          7.     Smyth Automotive improperly classified Plaintiff as an independent contractor by

contracting with a third-party administrator and/or referral agency, Subcontracting Concepts

LLC (“SCI”), which provides Smyth Automotive with workers.

          8.     Despite Smyth Automotive’s misclassification of Plaintiff as an independent

contractor and Smyth Automotive’s use of SCI to provide workers such as the Plaintiff, Plaintiff



1
  Defendant previously alleged that Plaintiff executed an arbitration agreement that governs the claims at issue in
this suit. Plaintiff therefore filed a demand for arbitration with the American Arbitration Association (“AAA”) on or
around March 3, 2020. On March 6, 2020, the AAA asked that the arbitration agreement allegedly signed by
Plaintiff be provided by March 13, 2020. Plaintiff requested Defendant provide any arbitration agreement allegedly
in existence so the AAA matter could proceed. Defendant indicated on March 15, 2020 that the agreement would be
provided. The AAA followed up on March 17, 2020 and provided a March 24, 2020 deadline to comply. Defendant
failed to produce any arbitration agreement by that deadline, and the AAA therefore administratively closed the
matter on March 31, 2020. Accordingly, Plaintiff submits either no arbitration agreement exists, or alternatively
Defendant has waived and/or is estopped by asserting the claims here are subject to arbitration.

                                                                            Complaint – Henry v. Smyth Automotive
                                                                                                      Page 2 of 14
  Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 3 of 14 PAGEID #: 3




should have been classified by Smyth Automotive as a direct employee of Smyth Automotive

and paid as an employee, not an independent contractor.

        9.       Plaintiff routinely works (and worked) in excess of forty (40) hours per workweek

but was not paid overtime of at least one and one-half his regular rate for all hours worked in

excess of forty (40) hours per workweek.

        10.      The decision by Smyth Automotive not to classify Plaintiff as an employee and to

pay him overtime compensation was neither reasonable nor in good faith.

        11.      Smyth Automotive knowingly and deliberately failed to compensate Plaintiff

overtime wages of at least one and one-half his regular rate for all hours worked in excess of

forty (40) hours per workweek due to its misclassification of Plaintiff.

        12.      Plaintiff did not and currently does not perform exempt work under the FLSA or

the Ohio Acts.

        13.      Plaintiff therefore seeks to recover all unpaid overtime and other damages owed

under the FLSA and to recover all unpaid overtime and other damages owed under the Ohio

Acts.

III.    PARTIES

         a. Plaintiff Henry

        14.      Plaintiff Henry worked for Smyth Automotive within the meaning of the FLSA

and the Ohio Acts within this judicial district and within the relevant three-year period. Plaintiff

Johnson did not receive overtime compensation for all hours worked in excess of forty (40)

hours per workweek




                                                                 Complaint – Henry v. Smyth Automotive
                                                                                           Page 3 of 14
  Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 4 of 14 PAGEID #: 4




        15.   Plaintiff started working for Defendant as a delivery driver in approximately

September of 2015 and continues to work for Defendant as of the date of filing this Complaint.

During this time, Plaintiff exclusively worked for Smyth Automotive as a delivery driver.

        16.   Upon his arrival and departure, Plaintiff clocked in and out each day at Smyth

Automotive and exclusively delivered for Smyth Automotive throughout each workweek.

        17.   Plaintiff was paid $11.78 per hour worked for Smyth Automotive by SCI as a

result of Smyth Automotive’s misclassification of Plaintiff as an independent contractor and/or

its use of SCI as a third party administrator and/or referral agency to misclassify Plaintiff and

other delivery drivers as independent contractors for Smyth Automotive.

        18.   Although it is well-known that workers like Plaintiff were not exempt from

overtime, Smyth Automotive did not pay Plaintiff the additional overtime premium required by

the FLSA for hours worked in excess of forty (40) in a workweek.

        19.   Plaintiff’s primary job duties included: traveling to and from various automotive

parts shops, dropping off Smyth Automotive bank deposits, labeling Smyth Automotive core

parts, putting away automotive parts and supplies in designated areas of Smyth Automotive

warehouses as directed by Smyth Automotive, delivering cleaning supplies and toiletries to

Smyth Automotive warehouses, picking up and delivering/exchanging Smyth Automotive parts

and supplies to other Smyth Automotive locations throughout Ohio, and filling out Smyth

Automotive daily driver sheets.

        20.   Upon information and belief, Plaintiff conducted his day-to-day activities within

mandatory and designed parameters and in accordance with pre-determined operational plans

created by Smyth Automotive and/or its clients.




                                                               Complaint – Henry v. Smyth Automotive
                                                                                         Page 4 of 14
  Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 5 of 14 PAGEID #: 5




          21.   Upon further information and belief, Plaintiff’s daily and weekly activities were

routine and largely governed by standardized plans, and procedures created by Smyth

Automotive and/or its clients.

          22.   Virtually every job function and delivery was predetermined by Smyth

Automotive and/or its clients.

          23.   Plaintiff was prohibited from varying their job duties outside of the predetermined

parameters.

          24.   Moreover, Plaintiff’s job functions were primarily routine and manual labor in

nature, requiring little to no official training, much less a college education or other advanced

degree.

          25.   Plaintiff’s duties did not (and currently do not) include managerial responsibilities

or the exercise of independent discretion or judgment.

          26.   Plaintiff did not (and currently does not) have the authority to hire or fire other

employees, and he was not (and currently is not) responsible for making hiring or firing

recommendations.

          27.   Moreover, Plaintiff did not (and currently does not) supervise two or more

employees.

          28.   Plaintiff’s duties did not (and currently do not) concern work directly related to

the management or general business operations of Smyth Automotive or its customers.

          29.   Smyth Automotive determined the hours Plaintiff worked.

          30.   Smyth Automotive set Plaintiff’s pay and controlled the number of hours he

worked.

          31.   Smyth Automotive set all employment-related policies applicable to Plaintiff.


                                                                  Complaint – Henry v. Smyth Automotive
                                                                                            Page 5 of 14
  Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 6 of 14 PAGEID #: 6




         32.    Smyth Automotive maintained control over pricing and marketing.

         33.    Smyth Automotive owned and/or controlled the equipment and supplies that

Plaintiff used to perform their work.

         34.    Smyth Automotive required Plaintiff to clock in and out at Smyth Automotive at

the beginning and ends of his work shifts and paid him by the hour for the work he performed for

Smyth Automotive.

         35.    Smyth Automotive had the power to hire and fire Plaintiff.

         36.    Smyth Automotive demanded Plaintiff wear Smyth Automotive clothing while

working for Smyth Automotive.

         37.    Smyth Automotive made all personnel and payroll decisions with respect to

Plaintiff, including but not limited to, the decision to pay Plaintiff an hourly wage with no

overtime pay.

         38.    Plaintiff did not employ his own workers.

         39.    Plaintiff worked continuously for Smyth Automotive on a permanent full-time

basis.

         40.    Smyth Automotive, instead of Plaintiff, made the large capital investments in

vehicles, buildings, equipment, tools, and supplies. Moreover, Smyth Automotive paid operating

expenses like rent, payroll, marketing, insurance, and bills.

         41.    Plaintiff relied on Smyth Automotive for his work. Plaintiff did not market any

business or services of his own.

         42.    Instead, Plaintiff worked the hours assigned by Smyth Automotive, performed

duties assigned by Smyth Automotive, worked on projects assigned by Smyth Automotive, and

worked for the benefit of Smyth Automotive field and its customers.


                                                                Complaint – Henry v. Smyth Automotive
                                                                                          Page 6 of 14
  Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 7 of 14 PAGEID #: 7




        43.    Smyth Automotive paid Plaintiff on a weekly basis. Plaintiff did not earn a profit

based on any business investment of their own. Rather, Plaintiff’s only earning opportunity was

based on the number of hours he was allowed to work, which was controlled by Smyth

Automotive and/or its customers.

        44.    Smyth Automotive improperly classified Plaintiff as an independent contractor.

The classification was improper because Plaintiff was not in business for himself. Instead, he

was economically dependent upon Smyth Automotive for his work.

        45.    The FLSA and the Ohio Acts mandate that overtime be paid at one and one-half

times an employee’s regular rate of pay.

        46.    Under the Ohio Acts overtime shall be paid in the manner and methods provided

in and subject to the exemptions of section 7 and section 13 of the FLSA. O.R.C. § 4111.03(A).

        47.    Smyth Automotive denied Plaintiff overtime pay as a result of a widely

applicable, illegal pay practice. Plaintiff regularly worked in excess of forty (40) hours per week

but never received overtime compensation.

        48.    Smyth Automotive applied this pay practice despite clear and controlling law that

states that the routine delivery duties which were performed by Plaintiff exclusively for Smyth

Automotive’s benefit consisted of non-exempt work.

        49.    Accordingly, Smyth Automotive’s pay policies and practices blatantly violated

(and continue to violate) the FLSA and the Ohio Acts.

         b. Defendant Smyth Automotive, Inc.

        50.    Defendant Smyth Automotive is a domestic for-profit corporation, doing business

in Ohio, and may be served through its registered agent for service of process: Corporate

Statutory Services, Inc., 255 E. Fifth Street, Ste. 2400, Cincinnati, Ohio 45202.


                                                                 Complaint – Henry v. Smyth Automotive
                                                                                           Page 7 of 14
  Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 8 of 14 PAGEID #: 8




        51.    Defendant is and has at all relevant times been Plaintiff’s “employer” as that term

is defined by the FLSA, the Ohio Acts, and Ohio Constitution Art. 2 §34a, doing business in the

Southern District of Ohio.

        52.    Defendant conducts substantial business in the Southern District of Ohio and has

its headquarters in the Southern District of Ohio.

        53.    At all times relevant herein, Plaintiff was an employee of Defendant as defined in

the FLSA, the Ohio Acts, and Ohio Constitution Art. 2 §34a.

        54.    At all times relevant to this action, Defendant has been engaged in commerce or

in the production of goods for commerce, and/or the business activities of Defendant constituted

an enterprise engaged in commerce within the meaning of the FLSA.

        55.    Upon information and belief, Defendant’s employees were engaged in interstate

commerce and Defendant has annual gross volume sales and/or business in an amount not less

than $500,000.00.

        56.    During relevant times, Defendant suffered and permitted Plaintiff to work more

than forty (40) hours per workweek, while not compensating him for all such hours worked over

forty (40) at a rate of at least one and one-half times his regular rate of pay.

        57.    Upon information and belief, Defendant, at all times relevant hereto, was fully

aware of the fact that it was legally required to comply with the wage and overtime payment

laws of the United States and of the State of Ohio, as well as record keeping laws of the State of

Ohio.

        58.    During relevant times, Defendant had knowledge of and acted willfully in regard

to its conduct described herein.




                                                                   Complaint – Henry v. Smyth Automotive
                                                                                             Page 8 of 14
  Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 9 of 14 PAGEID #: 9




          59.   Defendant is in possession and control of necessary documents and information

from which Plaintiff would be able to precisely calculate damages.

V.        CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION
                                  FLSA –UNPAID OVERTIME

          60.   All of the preceding paragraphs are realleged as if fully rewritten herein.

          61.   Defendant has violated the FLSA as described in this Complaint.

          62.   At all relevant times, Plaintiff was engaged in commerce and/or the production of

goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

          63.   The overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply to

Defendant.

          64.   Defendant is an employer engaged in commerce and/or the production of goods

for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

          65.   At all times relevant, Plaintiff was an employee within the meaning of 29 U.S.C.

§§ 203(e) and 207(a).

          66.   At all relevant times, the job duties of Plaintiff primarily consisted of non-exempt

duties.

          67.   Defendant has failed to pay Plaintiff the overtime wages to which he was entitled

under the FLSA because he was misclassified as an independent contractor.

          68.   Plaintiff routinely worked in excess of forty (40) hours per week.

          69.   Plaintiff should have been paid the overtime premium for hours worked in excess

of forty (40) hours per week but was not.




                                                                  Complaint – Henry v. Smyth Automotive
                                                                                            Page 9 of 14
Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 10 of 14 PAGEID #: 10




       70.     Defendant’s violations of the FLSA, as described in this Complaint, have been

willful and intentional. Defendant has failed to make a good faith effort to comply with the

FLSA with respect to its compensation of Plaintiff.

       71.     Because Defendant’s violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

       72.     As a Defendant’s willful violations of the FLSA, Plaintiff has suffered damages

by being denied overtime wages in accordance with 29 U.S.C. §§ 201, et seq.

       73.     As a result of the unlawful acts of Defendant, Plaintiff has been deprived of

overtime compensation and other wages in amounts to be determined at trial, and are entitled to

recovery of such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs and

other compensation pursuant to 29 U.S.C. § 216(b).

                               SECOND CAUSE OF ACTION
                             R.C. 4111.03 – UNPAID OVERTIME

       74.     All of the preceding paragraphs are realleged as if fully rewritten herein

       75.     This claim is brought under Ohio Law.

       76.     The Ohio Wage Act requires that covered employees be compensated for every

hour worked in a workweek. See O.R.C. §§ 4111 et seq., See also, 29 U.S.C §206(b)

       77.     The Ohio Wage Act requires that employees receive overtime compensation “not

less than one and one-half times” the employee’s regular rate of pay for all hours worked over 40

in one workweek, “in the manner and methods provided in and subject to the exemptions of

section 7 and section 13 of the "Fair Labor Standards Act of 1938. See O.R. C. § 4111.03 (A),

See also, 29 U.S.C. § 207 (a)(1).

       78.     Plaintiff was a covered employee entitled to the Ohio Wage Act’s protections



                                                                 Complaint – Henry v. Smyth Automotive
                                                                                         Page 10 of 14
Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 11 of 14 PAGEID #: 11




       79.       Plaintiff was not exempt from receiving Ohio Wage Act overtime benefits

because Plaintiff was not an exempt “executive,” “administrative,” or “professional” employee,

as those terms are defined under the FLSA. See O.R.C. 4111.03(A), See also 29 C.F.R. §§

541.0, et seq.

       80.       Plaintiff was not exempt from receiving FLSA overtime benefits because, inter

alia, Plaintiff was not a “learned professional” employee, as that term is defined under the FLSA.

See 29 CFR §541.301.

       81.       Plaintiff was not exempt from receiving FLSA overtime benefits because, inter

alia, Plaintiff was an employee, and not an “independent contractor”.

       82.       Defendant is a covered employer required to comply with the Ohio Wage Act’s

mandates.

       83.       Defendant violated the Ohio Wage Act with respect to Plaintiff by failing to

compensate him at the rate of one and one-half times his regular rate of pay for all hours worked

in excess of forty (40) hours in a workweek.

       84.       In violating the Ohio Wage Act, Defendant acted willfully and with reckless

disregard of clearly applicable Ohio Wage Act provisions.

       85.       For Defendant’s violations of the Ohio Wage Act, Plaintiff has suffered damages.

Plaintiff seeks unpaid overtime and other compensation, liquidated damages, interest and

attorneys’ fees, and all other remedies available.

                                  THIRD CAUSE OF ACTION
                               R.C. 4113.15 —OPPA VIOLATION

       86.       All of the preceding paragraphs are realleged as if fully rewritten herein.

       87.       During relevant times, Defendant was covered by the OPPA and Plaintiff was

employed by Defendant within the meaning of the OPPA.

                                                                   Complaint – Henry v. Smyth Automotive
                                                                                           Page 11 of 14
Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 12 of 14 PAGEID #: 12




       88.    The OPPA requires Defendant to pay Plaintiff all wages, including unpaid

overtime, on or before the first day of each month, for wages earned by him during the first half

of the preceding month ending with the fifteenth day thereof, and on or before the fifteenth

day of each month, for wages earned by him during the last half of the preceding calendar

month. See O.R.C. § 4113.15(A).

       89.    During relevant times, Plaintiff was not paid all wages, including overtime wages

at one and one-half times his regular rate within thirty (30) days of performing the work. See

O.R.C. § 4113.15(B).

       90.    Plaintiff’s unpaid wages remain unpaid for more than thirty (30) days beyond his

regularly scheduled payday.

       91.    In violating the OPPA, Defendant acted willfully, without a good faith basis and

with reckless disregard of clearly applicable Ohio law, and its actions entitle Plaintiff to

liquidated damages in the amount of six percent of the amount of the unpaid overtime

compensation owed or two hundred dollars, whichever is greater.

       VI.    PRAYER FOR RELIEF

     WHEREFORE, the Plaintiff requests judgment against the Defendant for an Order:

     A.       Awarding Plaintiff unpaid compensation, including overtime wages as to be

determined at trial together with any liquidated damages allowed by the FLSA;

     B.       Awarding Plaintiff unpaid compensation, including overtime wages as to be

determined at trial together with any liquidated damages allowed by the Ohio Acts;

     C.       Awarding Plaintiff costs and disbursements and reasonable allowances for fees of

counsel and experts, and reimbursement of expenses;




                                                               Complaint – Henry v. Smyth Automotive
                                                                                       Page 12 of 14
Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 13 of 14 PAGEID #: 13




     D.       Awarding Plaintiff such other and further relief as the Court deems just and

proper;

     E.       Issuing an injunction prohibiting Defendant from engaging in present, ongoing

and future violations of the FLSA and Ohio Law;

     F.       Granting Plaintiff leave to amend to file additional claims for relief or different

causes of action should information become available through investigation and discovery; and

     G.       Rendering a judgment against Defendant for all damage, relief, or any other

recovery whatsoever.



                                                   Respectfully submitted,

                                                   COFFMAN LEGAL, LLC

                                                   /s/ Matthew J.P. Coffman
                                                   Matthew J.P. Coffman (0085586)
                                                   1550 Old Henderson Rd.
                                                   Suite 126
                                                   Columbus, Ohio 43220
                                                   Phone: 614-949-1181
                                                   Fax: 614-386-9964
                                                   Email: mcoffman@mcoffmanlegal.com

                                                   CONTRERAS LAW, LLC

                                                   /s/ Peter Contreras
                                                   Peter Contreras (0087530)
                                                   1550 Old Henderson Rd.
                                                   Suite 126
                                                   Columbus, Ohio 43220
                                                   Phone: 614-787-4878
                                                   Fax: 614-957-7515
                                                   Email: peter.contreras@contrerasfirm.com

                                                   Attorneys for Plaintiff




                                                               Complaint – Henry v. Smyth Automotive
                                                                                       Page 13 of 14
Case: 2:20-cv-03292-EAS-KAJ Doc #: 1 Filed: 06/29/20 Page: 14 of 14 PAGEID #: 14



                                           JURY DEMAND

     Plaintiff requests a trial by a jury of eight (8) persons.


                                                     /s/ Matthew J.P. Coffman
                                                     Matthew J.P. Coffman




                                                                  Complaint – Henry v. Smyth Automotive
                                                                                          Page 14 of 14
